ORDER

PER CURIAM.
John Fulghum appeals the judgment entered on his conviction for stealing, third offense. He contends that the trial court plainly erred by admitting evidence associating him with an uncharged crime.
We have reviewed the parties’ briefs and the record on appeal and find no error, plain or otherwise. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. The judgment is affirmed under Rule 30.25(b).